internal_revenue_service department of the treasury index number number release date washington dc a_trust charity person to contact telephone number refer reply to cc dom p si - plr-119129-99 date date charity charity charity charity dear this letter responds to a letter dated date and subsequent correspondence submitted by a’s authorized representative on behalf of a requesting certain rulings under sec_664 of the internal_revenue_code concerning a proposed charitable_remainder_unitrust crut the information submitted states that a proposes to create trust and to contribute stock to trust which is intended to qualify as a crut under sec_664 a will be the initial trustee of trust a represents that trust is patterned after the sample inter_vivos crut with one life outlined in sec_4 of revproc_90_31 1990_1_cb_539 trust provides that until the termination of trust in each taxable_year the trustee shall pay to a a unitrust_amount equal to the lesser_of the trust income for the taxable_year or five percent of the net fair_market_value of the trust property valued as of the last day of each taxable_year upon the death of a_trust shall terminate and the trustee shall distribute the trust property to one or more charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 pursuant to sec_4 of revproc_2000_3 2000_1_irb_103 the internal_revenue_service has generally discontinued issuing rulings concerning whether an inter_vivos crut with one life satisfies the requirements of sec_664 trust however contains provisions not addressed in revproc_90_31 and therefore we will issue a ruling on whether those provisions disqualify the proposed trust under sec_664 in accordance with revproc_2000_3 however we will not rule on whether trust satisfies the requirements of sec_664 the provisions of trust not addressed in revproc_90_31 are as follows sec_2 of trust provides that for each taxable_year of trust the unitrust_amount shall equal the lesser_of the following the trust income for such taxable_year as determined under sec_643 and the regulations thereunder or five percent of the net fair_market_value of the trust property valued as of the last day of each taxable_year of trust and as adjusted for such year as indicated in sec_2 of trust in determining the amount for any taxable_year if at any time the trust property includes assets other than cash cash equivalents and marketable_securities within the meaning of sec_731 and the applicable regulations and if the trustee is the grantor of trust or a_related_or_subordinate_party to the grantor within the meaning of sec_672 and the applicable regulations then for purposes of the annual valuation described in the preceding sentence trustee must use a current qualified_appraisal as defined in sec_1_170a-13 of the income_tax regulations from a qualified_appraiser as defined in sec_1_170a-13 to value such assets sec_2 of trust provides in part that notwithstanding anything in trust to the contrary during a’s lifetime trustee shall distribute such part or all of the trust property to such one or more charitable organizations as defined in sec_2 of trust as a may appoint by a written dated instrument that is signed by a and specifically refers to this power sec_2 of trust provides in part that trust shall terminate upon the death of a upon such termination trustee shall administer the trust as follows trustee shall distribute the balance of the trust property to such one or more charitable organizations and in such proportions as a may appoint by a will or codicil specifically referring to and exercising this power_of_appointment or by a written dated document that is signed by a and specifically refers to this power unless otherwise indicated the most recently executed document described in clause or of the preceding sentence shall be deemed to revoke any earlier documents in conflict with it any such appointment shall be revocable until the first to occur of the date on which the instrument so exercising said power_of_appointment by its terms becomes irrevocable and the date on which the property so appointed is distributable pursuant to such appointment after any required distributions trustee shall distribute the balance of the trust property to such one or more of the following that are charitable organizations and in such proportions as trustee in trustee’s discretion shall select charity charity charity charity and charity for purposes of trust the term charitable_organization shall mean an organization described in each of sec_170 sec_170 sec_2055 and sec_2522 sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust crut a crut is a_trust from which a fixed percentage which is not less than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest must be at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 provides that in general the governing instrument of a crut must provide that the trust will pay not less often than annually a fixed net percentage of the net fair_market_value of the trust assets determined annually to a person or persons described in sec_1_664-3 for each taxable_year of the period described in sec_1_664-3 sec_1_664-3 provides that instead of the amount described in sec_1_664-3 a the governing instrument may provide that the trust shall pay for any year either the amount of trust income for a taxable_year to the extent that such amount is not more than the amount required to be distributed under sec_1_664-3 a or the total of the amount of trust income for a taxable_year to the extent that such amount is not more than the amount required to be distributed under sec_1_664-3 a and an amount of trust income for a taxable_year that is in excess of the amount required to be distributed under sec_1_664-3 a for such year to the extent that by reason of sec_1_664-3 b the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-1 provides in part that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a relating to grantors and others treated as substantial owners but in no event prior to the time property is first transferred to the trust sec_1_664-3 provides in general that a_trust is not a crut if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a were applicable to such trust sec_1_664-3 provides in part that no amount other than the amount described in sec_1_664-3 may be paid to or for_the_use_of any person other than an organization described in sec_170 the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 it further states that the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions or to an employee stock ownership plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 sec_1_674_a_-1 provides that in general the grantor is treated as the owner of a portion of a_trust if he or a nonadverse_party or both has a power to dispose_of the beneficial_enjoyment of the corpus or income unless the power is described in sec_1_674_a_-1 to sec_1_674_a_-1 sec_1_674_a_-1 describes a power to choose between charitable beneficiaries or to affect the manner of their enjoyment of a beneficial_interest revrul_76_8 1976_1_cb_179 provides that a grantor’s reserved power to designate a substitute remainderman at his discretion is not a retention of power that disqualifies an otherwise qualifying charitable_remainder_trust under sec_664 and the applicable regulations based solely on the facts and representations submitted we rule that the provisions of trust discussed above from sec_2 sec_2 and sec_2 will not disqualify trust as a crut under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
